UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1017


In re: DAVID LEE SMITH,

             Petitioner.



              On Petition for Writ of Mandamus. (No. 5:06-hc-02061-BO)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus seeking an order directing the

district court to vacate its order denying relief on Smith’s 28 U.S.C. § 2254 (2012)

petition.   He further seeks an order reducing his state sentence to time served and

directing the state custodian to release him. We conclude that Smith is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only

when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a substitute for

appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). Further, this

court does not have jurisdiction to review final state court orders, Dist. of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition and

supplemental petitions for writ of mandamus and Smith’s motions to amend the state

court and district court judgments. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                     PETITION DENIED

                                            2